Citation Nr: 0601694	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for eczema of the 
hands, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran serve on active duty from May 1952 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran has reported that his disability has worsened 
since his most recent VA examination in December 2003.  The 
Board finds that an examination is required to determine the 
extent of the veteran's current disability due to eczema of 
the hands.  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
extent of his disability associated with 
eczema of the hands.  All necessary tests 
should be conducted.  The examiner is 
specifically requested to determine if 
there is constant exudation or itching, 
extensive lesions, or marked 
disfigurement associated with the eczema 
of the hands, and whether there is 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations, or the eczema is 
exceptionally repugnant.  The examiner is 
also requested to determine the 
percentage of the veteran's skin and 
exposed skin that is affected by the 
eczema, and to determine whether or not 
the veteran's eczema is treated with 
systemic therapy such as corticosteroids 
or other immuno suppressive drugs.  If 
such drugs are prescribed, the examiner 
should determine for what duration over 
the past 12 months (i.e. (1) less than 6 
weeks, (2) more than 6 weeks but not 
constantly, or (3) constantly no near-
constantly).  The examiner is requested 
to offer a complete rationale for any 
opinion provided.

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


